DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/29/2022 is acknowledged. Claims 1, 6, 10-11, 13-16, 18, 20-21 24, 25-31, and 33-38 remain pending and are the claims addressed below. The interpretations of the limitations in claims 28-30 remain as acknowledged in the 04/16/2021 Office action. The objections previously set forth in the 11/29/2021 Office action are either moot or have been overcome in view of the amendments submitted; therefore, the previous objections are withdrawn. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 11/29/2021 Office action are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 10-11, 13-16, 18, 20-21, 24, 26-31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over KUESTER et al. (US 2021/0060869; of record) in view of TALGORM et al. (US 2018/0036972; of record).
As to claim 1: KUESTER discloses a method for manufacturing complex articles ([0002], [0027]) equivalent to the claimed a method for manufacturing a part having a completed shape. KUESTER further discloses the method including forming a precursory structure 20 (i.e., object) which includes an inner shell 22 and an outer shell 24 formed from build material 25 (i.e., object including build material for the part) ([0027], [0036]; FIG. 4A); where the precursory structure 20 also includes a phase change material 33, and the phase change material 33 forming three portions or volumes according to their physical configuration or location within the precursory structure 20 (i.e., a solid mold forming a cavity comprising the completed shape and containing the build material) – a first portion 34 within an inner cavity 36, a second portion 38 within outer cavity 40, and a third portion 42 defined outside of the outer surface 32 of the outer shell 24 ([0027], [0037]; FIG. 4A). Thus, KUESTER reads on the claimed fabricating, in an additive fabrication stage, an object including build material for the part and a solid mold forming a cavity comprising the completed shape and containing the build material. 
Additionally, KUESTER discloses using an additive manufacturing system to carry out the method, where the additive manufacturing system includes a printhead assembly and an ink supply coupled to the printhead assembly and the printhead assembly selectively depositing (i.e., material that forms the object is deposited incrementally) droplets of the build material and the phase change material (i.e., depositing build material for the part in a liquid phase) to form a cross-sectional layer of the precursory structure ([0027], [0051], [0052], [0053]). Hence, KUESTER reads on the claimed wherein in the additive fabrication stage, material that forms the object is deposited incrementally including depositing build material for the part in a liquid phase and depositing material for the solid mold. KUESTER discloses the phase change material (i.e., material for the solid mold) is a material that is solid at ordinary room temperature and liquefies or melts above a certain threshold temperature ([0038], [0041]) where the phase change material is melted and removed (i.e., the solid mold being removable by exposing said mold to a second temperature) (Abstract, [0042]), such as a phase change material which includes a phase change wax component ([0033], [0040]); corresponding to the claimed during the additive fabrication stage the material for the solid mold solidifies to form the solid mold, the solid mold being removable by exposing said mold to a second temperature. 
Moreover, KUESTER discloses the build material including an ultraviolet (UV) radiation curable photopolymer (i.e., distinct polymerization mechanism) and a combination of oligomeric and monomeric curable materials, a photoinitiator, a stabilizing agent, and a phase change wax component (i.e., phase change mechanism) ([0032], [0038]), where the phase change wax component is solid at ordinary room temperatures and liquefies or melts above a certain threshold temperature (i.e., phase change mechanism causing a phase change of the build material from a liquid to a non-liquid) ([0038], [0041]). KUESTER discloses the print head assembly selectively depositing droplets of build material and phase change material to form a cross-sectional layer and applying radiation to cure the build material ([0053]), where the build material and phase change material are both solid at room temperature due to the fact both contain phase change wax component ([0032], [0033], [0038], [0039]) indicative the application of radiation occurs at room temperature (i.e., first temperature lower than the second temperature). Consequently, KUESTER reads on the claimed wherein the build material comprises a wax, a monomer, and a polymerizations initiator and undergoes a phase change mechanism and a distinct polymerization mechanism, the phase change mechanism occurring during the additive fabrication stage and causing a phase change of the build material from a liquid to a non-liquid, the build material being curable by exposure to a first temperature lower than the second temperature.
Furthermore, KUESTER discloses the precursory structure 20 being heated to melt and remove the phase change material 33 (i.e., removing the solid mold) the result being a hollow mold structure 46 (i.e., to yield the part) ([0027], [0029], [0042]); hence, KUESTER discloses the claimed heating the object to the second temperature after the curing stage to remove the solid mold from the part. KUESTER also discloses once the printhead selectively deposits droplets of build material and phase change material to form a cross-sectional layer of the precursory structure, radiation is then applied to cure the build material, and repeating these steps until the precursory structure is fabricated ([0053]). Therefore, KUESTER reads on the claimed curing the part; though, KUESTER fails to disclose the claimed build material for the part being in an uncured or incompletely cured form during the additive fabrication stage; a curing stage that occurs after the additive fabrication stage; and wherein the distinct polymerization mechanism is initiated after the additive fabrication stage by heating the object to the first temperature, the heating of the build material causing initiation of the distinct polymerization mechanism without causing removal of the solid mold, occurs during the curing stage, and occurs after the additive fabrication stage of the object, and cures the build material by the distinct polymerization mechanism. 
However, TALGORM teaches a method for the production of a 3D printed object, wherein the method comprises a 3D printing stage (i.e., additive fabrication stage) wherein a printable material is 3D printed to provide the 3D printed object, and wherein during 3D printing a channel is formed in the 3D printed object (i.e., a solid mold forming a cavity comprising the completed shape) and filled with a curable material (i.e., build material) ([0009]). TALGORM further teaches the channels being formed during the 3D printing stage ([0027]), and the filling of the channels being done during printing ([0028]), where the channels are filled with a liquid curable material (i.e., build material for the part in an uncured or incompletely cured form) ([0030]). Furthermore, TALGORM teaches curing only being done after the 3D printed object is entirely printed (i.e., curing the part, in a curing stage that occurs after the additive fabrication stage) ([0029]); specifically, TALGORM teaches the stages of filling the channels and curing the material may be independent, such that curing does not have to occur after every filling stage, it can occur just once at the end (i.e., heating the object to the first temperature, the heating of the build material causing initiation of the distinct polymerization mechanism without causing removal of the solid mold wherein the distinct polymerization mechanism is initiated after the additive fabrication stage, occurs during the curing stage, and occurs after the additive fabrication stage of the object, and cures the build material by the distinct polymerization mechanism) ([0047]). 
TALGORM explicitly states that the 3D printing technique is not limited to a specific type of 3D printing technique and that the 3D printing technique taught can be applied to inkjet head 3D printing with a photopolymer ([0016]). Accordingly, KUESTER modified by TALGORM, reads on the claimed build material for the part being in an uncured or incompletely cured form during the additive fabrication stage; a curing stage that occurs after the additive fabrication stage; and wherein the distinct polymerization mechanism is initiated after the additive fabrication stage by heating the object to the first temperature, the heating of the build material causing initiation of the distinct polymerization mechanism without causing removal of the solid mold, occurs during the curing stage, and occurs after the additive fabrication stage of the object, and cures the build material by the distinct polymerization mechanism. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the build material being uncured or incompletely cured during the additive fabrication stage, and an independent curing step initiated after the additive fabrication stage, where the curing stage includes exposing the curable material to UV radiation (i.e., distinct polymerization mechanism which cures the build material by a polymerization process) taught by TALGORM into KUESTER for the following reasons:
TALGORM acknowledges that the filling stage and curing stage can be independent, such that curing does not have to occur after every filling stage, it can occur after a certain number of filling stages or just once at the end – depending on the printed and curable material properties and the curing mechanism ([0047]), a teaching/suggestion in the prior art which would have led one of ordinary skill to combine the prior art teaching of TALGORM above with KUESTER to arrive at the claimed invention; and
in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See also MPEP § 2144.04(IV)(C) which states “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” 
As to claim 6: KUESTER and TALGORM remain as applied above. KUESTER further teaches the precursory structure 20 being heated to melt and remove the phase change material 33 (i.e., removing the solid mold) the result being a hollow mold structure 46 (i.e., to yield the part) ([0027], [0029], [0042]); hence, KUESTER modified by TALGORM, reads on the claimed removal of the solid mold yields the part.
As to claim 10: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein the material for the solid mold solidifies by undergoing a physical phase change (see KUESTER [0038], [0041]). 
As to claim 11: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein undergoing the physical phase change includes allowing the material for the solid mold to cool (see KUESTER [0038], [0041]).
As to claim 13: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein incrementally depositing material for the object includes depositing a plurality of layers of material (see KUESTER [0027], [0051], [0053]).
As to claim 14: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein at least some layers of material of the plurality of layers of material are deposited using a jetting process (see KUESTER [0027], [0028], [0051], [0052], [0053]; see TALGORM [0016]).
As to claim 15: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein the material for the solid mold deposited in a second layer of the plurality of layers is deposited on the build material deposited in a first layer of the plurality of layers deposited prior to the second layer (see KUESTER [0028], [0051], [0053]).
As to claim 16: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein at least some of the layers are added using two or more print heads (see KUESTER [0038], [0051], [0052], [0053]; see TALGORM [0037], [0055]).
As to claim 17: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein depositing the build material includes depositing a polymerization initiation catalyst (see KUESTER [0032], [0039]).
As to claim 18: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein depositing the layers includes depositing a plurality material components from a corresponding plurality of print heads, a first print head of the plurality of print heads depositing the polymerization initiation catalyst (see KUESTER [0028], [0032], [0039], [0051], [0053]; see TALGORM [0037], [0055]).
As to claim 20: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein incrementally depositing the layers further includes depositing at least some layers including only mold material (see KUESTER [0054], [0055], [0056], [0066]; see TALGORM [0024]).
As to claim 21: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed removing the solid mold (see KUESTER [0027], [0029], [0042]).
As to claim 24: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein the build material comprises a liquid prior to the phase change mechanism (see KUESTER [0038], [0041], [0051]).
As to claim 26: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein the build material undergoes a phase change of the material to a liquid during the curing stage (see KUESTER [0032], [0038], [0041]; see TALGORM [0018], [0032]). 
As to claim 27: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein the build material comprises a polymerization precursor (see KUESTER [0032], [0039])
As to claim 28: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein the solid mold is substantially stable under a build curing condition (see KUESTER [0053]). 
As to claim 29: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein the cured build material is substantially stable under a mold removal condition (see KUESTER [0042]). 
As to claim 30: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein the non-liquid is sufficiently solidified for subsequent deposit of material onto it during the additive fabrication stage (see KUESTER [0028], [0038], [0041], [0053]). 
As to claim 31: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein during the curing stage and after the additive fabrication stage, the solid mold forms a solid cavity comprising the completed shape and holding the building material for the part in a liquid phase (see TALGORM [0028], [0029], [0030], [0047]). 
As to claim 37: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, further read on the claimed wherein the build material and the material for the solid mold are distinct materials (see KUESTER [0032], [0033]; see TALGORM [0017]). 

Claims 33-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over KUESTER et al. (US 2021/0060869; of record) in view of TALGORM et al. (US 2018/0036972) and further in view of KRAMER et al. (US 8,574,485; of record). KUESTER and TALGORM teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 33: KUESTER and TALGORM remain as applied above. KUESTER modified by TALGORM, teach the build material including an ultraviolet (UV) radiation curable photopolymer, the build material being a combination of oligomeric and monomeric curable materials, a photoinitiator, a stabilizing agent, and a phase change wax component ([0032], [0038], [0039]); though, modified KUESTER fails to explicitly disclose the claimed wherein depositing the build material includes depositing the monomer as a first component from a first printhead and depositing the polymerization imitator as a second component from a second printhead. 
However, KRAMER teaches solid freeform fabrication (SFF) systems and methods using multi-part curable materials for producing a three-dimensional object (title; abstract). KRAMER further teaches the method including providing a radiation initiator, providing a build material, wherein the radiation initiator are separated; dispensing the radiation initiator and the build material onto a build platform independently, wherein the radiation initiator and the build material are commingled to form a multi-part radiation curable material, and curing the multi-part radiation curable material to form the three-dimensional object (column 2, lines 5-14). 
Moreover, KRAMER teaches the system used to carry out the method including a dispensing system which includes a separate ink-jet printhead for each component of the multipart radiation curable material; for example, a two-part-radiation curable material includes two ink-jet printheads, where one holds a radiation initiator (i.e., second component) and one holds a build material (i.e., first component) (column 3, lines 27-31). KRAMER also teaches after the one or more layers of the UV initiator and the build material are dispensed, either simultaneously or sequentially, onto the build platform, a curing system can be used to partially cure the two-part UV curable material, and a full cure occurring after removal of the object from the fabrication tool once the object is placed in a light box (column 4, lines 37-46). KRAMER states that the radiation initiator and/or the build material can include additional chemical components to obtain the proper balance of cure rate and layer-to-layer adhesion (column 6, lines 28-33). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the two-part build material including a build material and radiation initiator, where the build material and the radiation initiator are stored and dispensed separately by a dispensing system including two inkjet printheads taught by KRAMER, into KUESTER modified thus far. KRAMER recognizes doing so to be advantageous as disposing the components of the multi-part radiation curable material into different inkjet printheads allows components to be heated to different temperatures, which is beneficial when the viscosity of the build material is increased to enhance the dispensement of the build material (column 3, lines 35-40); additionally, KRAMER acknowledges another benefit in that, the separation of the build material and the radiation initiator allows for the ability to dispense the build material at higher temperatures than previously possible, which allows higher molecular weight components to be used since their relatively high viscosity can be overcome by heating the components to a higher temperature, and the use of higher molecular weight materials results in better/more desirable mechanical properties of the solid three-dimensional object upon cooling (column 2, lines 54-61; column 6, lines 16-23). 
As to claim 34: KUESTER, TALGORM and KRAMER remain as applied above. KUESTER modified by TALGORM and KRAMER, further read on the claimed first component being deposited as a liquid and undergoing a phase change mechanism to become semi-solid, the second component is deposited as a liquid and undergoes a phase change mechanism to become semi-solid, and the first component and the second component are substantially unmixed when in the semi-solid form (see the rejection of claim 32 above; see KUESTER [0032], [0038], [0039], [0041]). 
As to claim 35: KUESTER, TALGORM and KRAMER remain as applied above. KUESTER modified by TALGORM and KRAMER, further read on the claimed wherein heating the object to the first temperature causes a second phase change mechanism after the first phase change mechanism (see the rejection of claim 1 and claim 32 above; see TALGORM [0018], [0032]). 
As to claim 36: KUESTER, TALGORM and KRAMER remain as applied above. KUESTER modified by TALGORM and KRAMER, further read on the claimed wherein heating the object to the first temperature causes the first component of the build material and the second component of the build material to transition from semi-solid state to a liquid state, allowing the polymerization initiator and the monomer to mix (see the rejection of claim 1 and claim 32 above; see TALGORM [0018], [0032]). 
As to claim 38: KUESTER, TALGORM and KRAMER remain as applied above and therefore read on the claimed method for manufacturing a part having a completed shape, comprising fabricating, in an additive fabrication stage, an object including build material for the part in an uncured or incompletely cured form and a solid mold forming a cavity comprising the completed shape and containing the build material; and curing the part, in a curing stage that occurs after the additive fabrication stage; wherein, in the additive fabrication stage, material that forms the object is deposited incrementally including depositing build material for the part in a liquid phase and depositing material for the solid mold, and during the additive fabrication stage the material for the solid mold solidifies to form the solid mold; wherein the build material undergoes a phase change mechanism and a distinct polymerization mechanism, the phase change mechanism occurring during the additive fabrication stage and causing a phase change of the build material from a liquid to a non-liquid; wherein the distinct polymerization mechanism is initiated after the additive fabrication stage, occurs during the curing stage, and occurs after the additive fabrication stage of the object, and cures the build material by a distinct polymerization mechanism process; and wherein the build material includes a first component including a mixture of a monomer and wax and a second component including a mixture of a polymerization initiation catalyst and wax, and depositing the build material includes depositing the first component from a first printhead as a liquid and depositing the second component from a second printhead as a liquid, both the first component and the second component undergoing a phase change mechanism to become semi-solid after deposition, the first component and the second component being substantially unmixed when in the semi- solid form, wherein a second phase change mechanism occurs after the first phase change mechanism and is initiated by applying heat to the object including build material for the part, causing the first component of the build material and the second component of the build material to transition from a semi-solid state to a liquid state, allowing the polymerization initiation catalyst and the monomer to mix (see the rejections above).

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
Applicant argues that neither KUESTER nor TALGORM, describe or suggest the claimed “heating the object to the first temperature, the heating of the build material causing initiation of the distinct polymerization mechanism without causing removal of the solid mold” and “heating the object to the second temperature after the curing stage to remove the solid mold from the part.” 
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 above, nothing in the claim language precludes the room temperature and heating/melting temperature of KUESTER modified by TALGORM from meeting the first temperature and second temperature in the claim recitation above. Should Applicant be able to provide an argument against the room temperature relied upon in KUESTER modified by TALGORM, failing to meet the claimed first temperature, the Examiner would entertain such an argument in a response after final. 
Additionally, Applicant argues KUESTER, TALGORM, and KRAMER fails to describe or suggest the claimed “depositing the build material includes depositing the first component from a first printhead as a liquid and depositing the second component from a second printhead as a liquid…the first component and the second component being substantially unmixed when in the semi-solid form.” 
The Examiner respectfully disagrees. As discussed in the rejections above, KRAMER discloses the printheads selectively dispensing each material and KUESTER teaches the materials becoming solid once dispensed; thus, the Examiner maintains that KUESTER modified by TALGORM and KRAMER read on the claimed first component and second component being substantially unmixed with in the semi-solid form. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743